ENTRAVISION COMMUNICATIONS CORPORATION REPORTS THIRD QUARTER 2010 RESULTS SANTA MONICA, CALIFORNIA, November 4, 2010 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and nine-month periods ended September 30, 2010. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data).This press release contains certain non-GAAP financial measures as defined by SEC Regulation G.The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure, is included beginning on page 8.Unaudited financial highlights are as follows: Three-Month Period Nine-Month Period Ended September 30, Ended September 30, % Change % Change Net revenue $ $ 5
